Citation Nr: 0736292	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-03 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability manifested by congestive heart failure with atrial 
fibrillation as secondary to service-connected diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Cleveland, Ohio.  The Board remanded this 
appeal in July 2006 for additional development; it has 
reviewed the expanded record and concludes that this appeal 
is not ready for a decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its July 2006 remand, the Board requested a VA examination 
and opinion as to whether any current cardiovascular 
disability was etiologically related to the veteran's 
service-connected diabetes mellitus, including whether 
diabetes mellitus caused, contributed to cause, or 
chronically worsened any current cardiovascular disability.  
A detailed rationale was requested for all opinions.

While on remand, the veteran underwent VA examination.  The 
January 2007 VA examination report indicates diagnoses of 
congestive heart failure and atrial fibrillation; it also 
provides an opinion that the veteran's diabetes mellitus less 
likely than not caused, contributed to, or chronically 
worsened any current cardiovascular disability.  The examiner 
noted that the veteran's "current conditions were diagnosed 
prior to the patient's diagnoses of diabetes mellitus."  

The rationale accompanying the January 2007 examiner's 
opinion clearly addresses the issue of whether diabetes 
mellitus caused or contributed to cause the veteran's 
congestive heart failure and atrial fibrillation.  However, 
it does not address the issue of whether diabetes aggravated 
either of these disabilities.  The Board observes that when 
considering whether a service-connected disability aggravated 
a nonservice-connected disability, the timeline of when each 
disability was diagnosed is not dispositive of the issue.  By 
definition, a nonservice-connected disability must already 
exist for it to be aggravated by a service-connected 
disability.

In light of the absence of a medical opinion which 
sufficiently addresses whether the veteran's service-
connected diabetes mellitus aggravated (or chronically 
worsened) either of the veteran's current cardiovascular 
disabilities, the Board finds that the remand directives have 
not been substantially complied with, and a new remand is 
required to comply with the holding of Stegall v. West, 11 
Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
cardiology examination.  The claims file, 
including a copy of this REMAND, must be 
made available to the examiner for review, 
and the examiner should indicate that the 
claims folder was reviewed in connection 
with the examination.  The examiner should 
perform any medically indicated testing.  
After reviewing the entire record and 
examining the veteran, the examiner should 
provide an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the veteran's service-connected type 
II diabetes mellitus aggravated 
(chronically worsened) any current 
cardiovascular disabilities, including 
congestive heart failure and atrial 
fibrillation.  A detailed rationale should 
be provided for all opinions.  If it 
cannot be determined whether the veteran's 
diabetes mellitus aggravated any current 
cardiovascular disability on a medical 
scientific basis and without invoking 
processes related to guesses or based upon 
mere conjecture, the examiner should 
clearly and specifically so specify in the 
examination report, with an explanation as 
to why this is so.  

2.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



